o Oo ND DH F&F WY KH —

NH SN NHN NHN HO HN NO KN ROR Rw wR ee lu
on BA Ah FF BY NY KH SF COC CO HY DH WH FB WwW YP KK C

 

Case 2:08-cr-00382-JAM Document 40 Filed 01/27/21 Page 1of4

FILED

 

David M. Capenhurst "JAN 27 2021
(707) 624-9446 CLERK, U.S. DISTRICT COURT
david@autoconnectsllc.com EASTERN DISTRICT OF A
Address Withheld Per Fed.R.Crim.P 49.1 DEPUTY CLERK

Representing in Propria Persona (pro se)

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

 

 

UNITED STATES OF AMERICA, Case No.2:08-CR-382-JAM-1
Plaintiff,

v. MOTION FOR ORDER

DAVID MICHAEL CAPENHURST,
Defendant. Hearing: None Requested

 

 

 

NOW COMES DAVID MICHAEL CAPENHURST, motioning this Court in
propria persona (pro se) to submit a written order in re: termination of supervised

release pursuant to title 18 United States Code §3583(e).

I moved this court on November 30, 2020 to terminate the remaining portion
of my supervised release. Doc. 34. This court ordered the immediate termination of
the remaining portion of my supervised release. It did so in a minute order dated

December 18, 2020. Doc. 38.
To date, I have received no notification from either the Clerk of the Court or

the United States Probation Office giving me official notice that my term of

supervised has been terminated.

MOTION FOR ORDER 1
United States v. Capenhurst, 2:08CR382
oo Oe YN DH HA & WY HO —

BS BH Bw HO =| — —

 

Case 2:08-cr-00382-JAM Document 40 Filed 01/27/21 Page 2 of 4

I request an order from this Court, in some form of document, that confirms
this Court’s grant of my request. Without such a document, law enforcement may still
see my status as on active supervision. There could also be other unforeseen
collateral consequences of not being able to prove my termination from supervision.

For these reasons, I request an order from this Court confirming that my

supervised release was terminated effective December 18, 2020.

Respectfully submitted on this da” day of Jo Nuary_, 2020.

Bal Gr

David M. capenhurst
(707) 624-9446
david@autoconnectsllc.com
Address Withheld Per Fed.R.Crim.P 49.1
Self-Representing in pro se

MOTION FOR ORDER 2
United States v. Capenhurst, 2:08CR382
oOo Oo YN NH A S&S W NHN

Demme meme
ooU OmUGNUNCUOURUwBONO CS

 

Case 2:08-cr-00382-JAM Document 40 Filed 01/27/21 Page 3 of 4

Certificate of Service

I attest, with my signature above, that I have filed a true and correct copy of the
pleading above with the Clerk of the U.S. Court for the Eastern District of California,
and upon the government representative for the United States Attorney’s Office, by
placing them in postage-prepaid envelopes by and through the United States Postal

Service. For service, I have used the following addresses

Jason Hitt, GOVT Clerk of the U.S. District Court

United States Attorney's Office Eastern District of California

501 I Street 501 “TI” Street

Suite 10-100 Suite 4-200

Sacramento, CA 95814 Sacramento, CA 95814-2322
MOTION FOR ORDER 3

United States v. Capenhurst, 2:08CR382
oO oOo NN DB A FSF WH KH —

mW RH NHN KWH Ww
Co WA A RON fF F&F Cwm RD AAR BH Ss

 

Case 2:08-cr-00382-JAM Document 40 Filed 01/27/21 Page 4of4

David M. Capenhurst
(707) 624-9446
david@autoconnectslic.com

Address Withheld Per Fed.R.Crim.P 49.1

Representing in Propria Persona (pro se)

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA,
Plaintiff,

DAVID MICHAEL CAPENHURST,
Defendant.

 

Case No.2:08-CR-382-JAM-1

ORDER

Hearing: None Requested

 

 

BEFORE THE COURT is defendant David Michael Capenhurst, requesting
written order in the above-numbered criminal case where this Court discharged the

defendant from further supervision. Accordingly:
IT IS SO ORDERED that, as of the Minute Order posted by this Court on
December 18, 2020, defendant DAVID CAPENHURST’s supervised release is

terminated and he is discharged from further supervision.

Dated: , 2021

MOTION FOR ORDER
United States v. Capenhurst, 2:08CR382

 

John. A Mendez
United States District Judge

 
